Title: To John Adams from Francis Gurney, 4 February 1801
From: Gurney, Francis
To: Adams, John



Sir
Lancaster February 4th. 1801.

I hope Your Excellency will Pardon the liberty I take in addressing You on a Subject which interests me deeply from Personal motives of friendship; and I am well Satisfyed if my present application is successfull, I will in this instance, as I have always meant and intended, be Serving the real Interests of my Country—Having learned Yesterday that the Judiciary Act has passed in Congress in consequence of which, a new Judge, will be appointed by Your Excellency, in this State, I immediately felt a Strong inclination of Recommending to Your notice, for this appointment, Mr. Alexander Addison—President of the Court of Common pleas of fifth District of this State, a Gentleman, whose Character, I hope is not unknown to Your Excellency, and was well known to President Washington—I have for many Years been intimately acquainted with Mr: Addison; and his many Amiable and excellent qualities have Secured him my Sincere esteem and friendship—From Gentlemen of his profession and others I have always understood his Legal knowledge, Talents and general information to be highly respectable.
Since his appointment as a Judge in Pennsylvania, he has been indefatigable, by Various Publications and otherwise, in defending and Supporting the Constitution and Administration of our Government, which it is allowed he has done most ably; and these exertions on his part have brought upon him much obliquy and even persecution from that quarter faction (now alas too powerful) who have uniformly opposed all the important measures of Government—This Circumstance I confess makes me the more anxious to see Mr: Addison removed to a Situation which I sincerely think his Talents and Patriotism would do Credit to, and where he would be more out of the Reach of Jacobinic Zeal.
I beg Your Excellency will excuse the present freedom; and am, with Sentiments of the highest esteem and Respect, /  Sir / Your Excellencys / most obedient / humble Servant

Frans. Gurney